Title: To George Washington from John Hall, 25 September 1789
From: Hall, John
To: Washington, George


          
            sir
            New York Sepr 25th 1789
          
          As I understand the Judiciary Sistem is nearly concluded I take the liberty to request your attention to an application for the office of Marshall to the District Court of Georgia; any information respecting the confidence which may be reposed in me I beg leave to refer you to the Gentlemen Senators and Representatives from Georgia. I have the Honor to be sir your mo. obt and mo. Hble Sert
          
            John Hall
          
        